             Case 1:20-cv-01578-AJN Document 1 Filed 02/21/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------X
ANYELIZA SANTANA,

                                             Plaintiff,                        CIVIL ACTION NO.

                                -against-                                      COMPLAINT

 PUNY CORP d/b/a PERFUMES UNLIMITED OF NEW
 YORK INC and AMOLAK KHANCHANDANI,

                                              Defendants.
--------------------------------------------------------------------------X

        Plaintiff Anyeliza Santana (“Plaintiff”), complaining of the defendants, PUNY Corp d/b/a

Perfumes Unlimited of New York Inc (“Perfumes Unlimited”) and Amolak Khanchandani

(collectively, “Defendants”), respectfully alleges as follows:

                             I. Nature of Action, Jurisdiction, and Venue

        1.       This is an action seeking equitable and legal relief for Defendants’ violations of the

Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. (“FLSA”) and the New

York Labor Law §§ 190 et seq. and 650 et seq. (“NYLL”).

        2.       This Court has jurisdiction pursuant to 28 U.S.C. § 1331, in that this is an action

arising under the FLSA.

        3.       This Court has supplemental jurisdiction over the claims arising under New York

state law pursuant to 28 U.S.C. § 1367, in that the New York state law claims are so closely related

to Plaintiff’s federal claims as to form the same case or controversy under Article III of the United

States Constitution.

        4.       Venue is proper in this judicial district under 28 U.S.C. § 1391, as a substantial part

of the events and omissions giving rise to the claims occurred in this judicial district, and
             Case 1:20-cv-01578-AJN Document 1 Filed 02/21/20 Page 2 of 10



Defendants conduct business through its employees, including Plaintiff, within this judicial

district.

                                                II. Parties

        5.       Plaintiff is an individual residing in the State of New York.

        6.       Defendant Perfumes Unlimited is a domestic corporation with its principal place of

business located at 31 West 31st Street, Store B, New York, New York 10001.

        7.       Perfumes Unlimited sells wholesale and retail designer fragrances and cosmetics.

        8.       Defendant Khanchandani is an individual residing, upon information and belief, in

the State of New York.

        9.       At all relevant times, Khanchandani was, and still is, an officer, director,

shareholder and/or person in control of Perfumes Unlimited who exercises significant control over

the company’s operations and has the authority to hire, fire, and discipline employees, set

employees’ work schedules and conditions of employment, determine the rate and method of

payment for employees, and maintain employment records.

        10.      At all relevant times, Defendants were responsible for setting Plaintiff’s schedule

and day-to-day activities, and for supervising her performance.

        11.      At all relevant times, Defendants had the power to discipline and terminate

Plaintiff.

        12.      At all relevant times, Defendants were responsible for compensating Plaintiff.

        13.      Defendants are joint employers who jointly managed, supervised, hired, fired, and

controlled Plaintiff’s compensation, and are jointly and severally liable in this matter.

        14.      Defendants are covered employers within the meaning of the FLSA and NYLL and,

at all relevant times, employed Plaintiff.




                                                   2
         Case 1:20-cv-01578-AJN Document 1 Filed 02/21/20 Page 3 of 10



       15.    At all relevant times, Plaintiff was a covered employee within the meaning of the

FLSA and NYLL.

       16.    Upon information and belief, at all relevant times, Defendants’ gross revenues were

in excess of $500,000.00 per year.

       17.    Defendants operate in interstate commerce.

       18.    Defendants are subject to suit under the statutes alleged above.

                                      III. Factual Allegations

       19.    Plaintiff worked for Defendants as a salesperson from in or around 2003 until on

or around August 22, 2019.

       20.    As a salesperson, Plaintiff’s primary job duties included greeting patrons, offering

products and promotions, ringing up customers at the register, and processing invoices.

       21.    From the beginning of her employment until in or around December 2016, Plaintiff

worked Mondays through Fridays, from approximately 10:00 a.m. until approximately 7:00 p.m.,

for a total of approximately forty-five (45) hours worked per week.

       22.    From in or around January 2017 until the end of her employment, Plaintiff worked

Mondays through Fridays, from approximately 10:00 a.m. until approximately 6:00 p.m., for a

total of approximately forty (40) hours worked per week.

       23.    Throughout her employment, Plaintiff was not afforded any meal or rest breaks

during her shifts, and ate any meals while working.

       24.    Throughout her employment, Plaintiff was paid a fixed weekly rate, regardless of

the number of hours she worked each week.




                                                3
         Case 1:20-cv-01578-AJN Document 1 Filed 02/21/20 Page 4 of 10



       25.       From the start of her employment until in or around December 2015, Plaintiff was

compensated at a fixed rate of $350.00 per week for all hours worked, regardless of the number of

hours she worked per week.

       26.       From in or January 2016 until in or around February 2019, Plaintiff was

compensated at a fixed rate of $375.00 per week for all hours worked, regardless of the number of

hours she worked per week.

       27.       From in or around March 2019 until the end of her employment, Plaintiff was

compensated at a fixed rate of $400.00 per week for all hours worked, regardless of the number of

hours she worked per week.

       28.       While employed with Defendants, Plaintiff was a non-exempt employee pursuant

to the FLSA and the NYLL, and was entitled to receive at least the minimum wage for all hours

worked and overtime compensation for all hours worked in excess of forty (40) per week.

       29.       However, Plaintiff was not paid at least the minimum wage for all hours worked,

and despite routinely working more than forty (40) hours per week, Defendants failed to pay

Plaintiff overtime compensation of one and one-half (1.5) times her regular rate of pay or the

applicable minimum wage rate, whichever is greater, for the hours she worked in excess of forty

(40) per week.

       30.       Defendants also failed to furnish to Plaintiff, at the time she was hired or at any

time thereafter, a notice containing her rate of pay, the designated payday, or other information

required by NYLL § 195(1).

       31.       In addition, Plaintiff did not receive, with each wage payment, statements listing

her regular and overtime rates of pay, the number of regular and overtime hours worked, gross

wages, deductions, and anything otherwise required by NYLL § 195(3).




                                                  4
            Case 1:20-cv-01578-AJN Document 1 Filed 02/21/20 Page 5 of 10



       32.      Defendants violated federal and state law by willfully failing to pay Plaintiff the

statutory minimum wages for all hours worked; failing to compensate Plaintiff with overtime

wages for all hours worked in excess of forty (40) per week; and failing to provide Plaintiff with

the required wage statements and payroll notices in violation of NYLL §§ 195(1) and (3).

                             AS AND FOR A FIRST CAUSE OF ACTION
                                 (Overtime Violations Under the FLSA)

       33.      Plaintiff repeats and realleges all prior allegations set forth above.

       34.      Pursuant to the applicable provisions of the FLSA, Plaintiff was entitled to receive

overtime compensation of one and one-half (1.5) times her regular hourly rate of pay or the

statutory minimum wage, whichever is greater, for all hours worked in excess of forty (40) hours

per week.

       35.      Plaintiff regularly worked in excess of forty (40) hours per week during her

employment with Defendants.

       36.      Throughout the relevant time period, Defendants knowingly failed to pay Plaintiff

overtime wages of one and one-half (1.5) times her regular hourly rate of pay or the statutory

minimum wage, whichever is greater, for each hour worked in excess of forty (40) hours in a

workweek.

       37.      As a result of Defendants’ violations of the law and failure to pay Plaintiff the

required overtime wages, Plaintiff has been damaged and is entitled to recover from Defendants

all overtime wages due, along with all reasonable attorneys’ fees, interest, and costs.

       38.      As Defendants did not have a good faith basis to believe that their failure to pay

overtime wages was in compliance with the law, Plaintiff is entitled to liquidated damages.




                                                   5
            Case 1:20-cv-01578-AJN Document 1 Filed 02/21/20 Page 6 of 10



       39.      Judgment should be entered in favor of Plaintiff and against Defendants on the First

Cause of Action in the amount of her unpaid overtime wages, liquidated damages, attorneys’ fees,

costs, interest, and such other legal and equitable relief as this Court deems just and proper.

                           AS AND FOR A SECOND CAUSE OF ACTION
                                (Overtime Violations Under the NYLL)

       40.      Plaintiff repeats and realleges all prior allegations set forth above.

       41.      Pursuant to the applicable provisions of the NYLL, Plaintiff was entitled to

overtime compensation of one and one-half (1.5) times her regular hourly rate of pay or the

statutory minimum wage, whichever is greater, for all hours worked in excess of forty (40) hours

per week.

       42.      Plaintiff regularly worked in excess of forty (40) hours per week during her

employment with Defendants.

       43.      Throughout the relevant time period, Defendants knowingly failed to pay Plaintiff

overtime wages of one and one-half (1.5) times her regular hourly rate of pay or the statutory

minimum wage, whichever is greater, for each hour worked in excess of forty (40) hours in a week.

       44.      As a result of Defendants’ violations of the law and failure to pay Plaintiff the

required overtime wages, Plaintiff has been damaged and is entitled to recover from Defendants

all overtime wages due, along with all reasonable attorneys’ fees, interest, and costs.

       45.      As Defendants did not have a good faith basis to believe that their failure to pay

overtime wages was in compliance with the law, Plaintiff is entitled to liquidated damages.

       46.      Judgment should be entered in favor of Plaintiff and against Defendants on the

Second Cause of Action in the amount of her unpaid overtime wages, liquidated damages,

attorneys’ fees, costs, interest, and such other legal and equitable relief as this Court deems just

and proper.



                                                   6
          Case 1:20-cv-01578-AJN Document 1 Filed 02/21/20 Page 7 of 10



                            AS AND FOR A THIRD CAUSE OF ACTION
                             (Minimum Wage Violations Under the NYLL)

       47.     Plaintiff repeats and realleges all prior allegations.

       48.     Pursuant to the applicable provisions of the NYLL, Plaintiff was entitled to the

statutory minimum wages for all of the hours she worked.

       49.     Throughout the relevant time period, Defendants knowingly failed to pay Plaintiff

the statutory minimum wages for all of the hours she worked.

       50.     As a result of Defendants’ violations of the law and failure to pay Plaintiff the

required minimum wages, Plaintiff has been damaged and is entitled to recover from Defendants

all minimum wages due, along with all reasonable attorneys’ fees, interest, and costs.

       51.     As Defendants did not have a good faith basis to believe that their failure to pay

minimum wages was in compliance with the law, Plaintiff is entitled to liquidated damages.

       52.     Judgment should be entered in favor of Plaintiff and against Defendants on the

Third Cause of Action in the amount of her unpaid minimum wages, liquidated damages,

attorneys’ fees, costs, interest, and such other legal and equitable relief as this Court deems just

and proper.

                          AS AND FOR A FOURTH CAUSE OF ACTION
                           (Failure to Timely Pay Wages Under the NYLL)

       53.     Plaintiff repeats and realleges all prior allegations.

       54.     Pursuant to the provisions of NYLL § 191(1)(a)(i), Plaintiff was entitled to be paid

her earned wages weekly and not later than seven (7) calendar days after the end of the week in

which the wages were earned.

       55.     Throughout the relevant time period, Defendants routinely failed to pay Plaintiff all

of her earned wages in accordance with the agreed-upon terms of employment.




                                                  7
           Case 1:20-cv-01578-AJN Document 1 Filed 02/21/20 Page 8 of 10



         56.   Throughout the relevant time period, Defendants failed to timely pay Plaintiff all

of her earned wages on a weekly basis and not later than seven (7) calendar days after the end of

the week in which the wages were earned.

         57.   Throughout the relevant time period, Defendants failed to pay Plaintiff all

minimum and overtime wages earned by Plaintiff, in violation of NYLL § 191(1)(a)(i).

         58.   As a result of Defendants’ violations of the law and failure to pay Plaintiff in

accordance with NYLL § 191(1)(a)(i), Plaintiff has been damaged and is entitled to recover from

Defendants all wages due, along with all reasonable attorneys’ fees, interest, and costs.

         59.   As Defendants did not have a good faith basis to believe that their failure to pay

wages was in compliance with the law, Plaintiff is entitled to liquidated damages.

         60.   Judgment should be entered in favor of Plaintiff and against Defendants on the

Fourth Cause of Action for all wages due, liquidated damages, attorneys’ fees, costs, interest, and

such other legal and equitable relief as this Court deems just and proper.

                            AS AND FOR A FIFTH CAUSE OF ACTION
                          (Failure to Provide Payroll Notices Under the NYLL)

         61.   Plaintiff repeats and realleges all prior allegations.

         62.   Defendants failed to furnish to Plaintiff, at her time of hire or at any time thereafter,

notices containing her rate or rates of pay and basis thereof; allowances, if any, claimed as part of

the minimum wage; her regular pay day designated by the employer; and other information

required by NYLL § 195(1).

         63.   As Defendants failed to provide Plaintiff with payroll notices as required by NYLL

§ 195(1), Plaintiff is entitled to liquidated damages in the amount of $50.00 per day in which the

violation occurred, up to a maximum of $5,000.00, along with all reasonable attorneys’ fees and

costs.



                                                  8
          Case 1:20-cv-01578-AJN Document 1 Filed 02/21/20 Page 9 of 10



       64.      Judgment should be entered in favor of Plaintiff and against Defendants on the Fifth

Cause of Action in the amount of $5,000.00, along with attorneys’ fees, costs, interest, and such

other legal and equitable relief as this Court deems just and proper.

                         AS AND FOR A SIXTH CAUSE OF ACTION
                      (Failure to Provide Wage Statements Under the NYLL)

       65.      Plaintiff repeats and realleges all prior allegations.

       66.      Throughout the relevant time period, Defendants failed to furnish to Plaintiff, with

each wage payment, a statement listing: her regular and overtime rates of pay and basis thereof;

the number of regular and overtime hours she worked; gross wages; deductions; allowances, if

any, claimed as part of the minimum wage; and net wages; in violation of NYLL § 195(3).

       67.      As Defendants failed to provide Plaintiff with wage statements as required by

NYLL § 195(3), Plaintiff is entitled to liquidated damages in the amount of $250.00 per day for

every day in which the violation occurred, up to a maximum of $5,000.00, along with all

reasonable attorneys’ fees and costs.

       68.      Judgment should be entered in favor of Plaintiff and against Defendants on the

Sixth Cause of Action in the amount of $5,000.00, along with attorneys’ fees, costs, interest, and

such other legal and equitable relief as this Court deems just and proper.




WHEREFORE Plaintiff prays for relief as follows:

       a) on the First Cause of Action for all overtime wages due, liquidated damages, and

             reasonable attorneys’ fees in an amount to be determined by this Court;

       b) on the Second Cause of Action for all overtime wages due, liquidated damages, and

             reasonable attorneys’ fees in an amount to be determined by this Court;




                                                   9
       Case 1:20-cv-01578-AJN Document 1 Filed 02/21/20 Page 10 of 10



      c) on the Third Cause of Action for all minimum wages due, liquidated damages; and

         reasonable attorneys’ fees in an amount to be determined by this Court;

      d) on the Fourth Cause of Action for all wages due, liquidated damages, and reasonable

         attorneys’ fees in an amount to be determined by this Court;

      e) on the Fifth Cause of Action for liquidated damages in the amount of $50.00 per day

         in which the violation occurred, up to a maximum of $5,000.00, along with reasonable

         attorneys’ fees in an amount to be determined by this Court;

      f) on the Sixth Cause of Action for liquidated damages in the amount of $250.00 per day

         for every day in which the violation occurred, up to a maximum of $5,000.00, along

         with reasonable attorney’s fees in an amount to be determined by this Court;

      g) Interest;
      h) Costs and disbursements; and
      i) Such other and further relief as the Court deems just and proper.




Dated: New York, New York
       February 21, 2020

                                                  /s/ Nicola Ciliotta____
                                                  Nicola Ciliotta
                                                  Katz Melinger PLLC
                                                  280 Madison Avenue, Suite 600
                                                  New York, New York 10016
                                                  Telephone: (212) 460-0047
                                                  Facsimile: (212) 428-6811
                                                  nciliotta@katzmelinger.com
                                                  Attorneys for Plaintiff




                                             10
